      Case 1:14-cv-02590-VM-RWL Document 427-1 Filed 05/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                         x   Civil Action No. 1:14-cv-02590-VM-RWL
ROYAL PARK INVESTMENTS SA/NV,
                                         :
Individually and on Behalf of All Others     CLASS ACTION
                                         :
Similarly Situated,
                                         :
                              Plaintiff, :
                                         :
       vs.                               :
                                         :
U.S. BANK NATIONAL ASSOCIATION, as :
Trustee,                                 :
                                         :
                              Defendant. :
                                         :
                                         :
ROYAL PARK INVESTMENTS SA/NV,            :   Civil Action No. 17-cv-06778-VM
Individually and on Behalf of All Others :
Similarly Situated,                      :   CLASS ACTION
                                         :
                              Plaintiff, :
                                         :
       vs.                               :
                                         :
U.S. BANK NATIONAL ASSOCIATION, as
                                         :
Trustee,
                                         :
                              Defendant. :
                                         :
                                         x
                    [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE




4847-1867-3047.v1
      Case 1:14-cv-02590-VM-RWL Document 427-1 Filed 05/28/19 Page 2 of 2



        AND NOW, having considered plaintiff Royal Park Investments SA/NV and defendant U.S.

Bank National Association’s stipulation of dismissal with prejudice pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii) filed in both of the above-captioned cases, it is hereby ORDERED that the

stipulation is GRANTED and that all remaining claims against defendant U.S. Bank National

Association in both actions are hereby DISMISSED WITH PREJUDICE. The clerk shall CLOSE

these cases. It is further ORDERED that no party may seek fees and costs from the other party.

        IT IS SO ORDERED.

DATED: _________________________              ____________________________________
                                              THE HONORABLE VICTOR MARRERO
                                              UNITED STATES DISTRICT JUDGE




                                                -1-
4847-1867-3047.v1
